Citation Nr: 1432948	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for claimed arthritis of the right knee, hips, and left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969 including in the Republic of Vietnam.  He had earlier service in the National Guard.   

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2007 rating decision issued by the RO.  

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned  Veterans Law Judge in December 2009

The Board remanded these matters for additional development in February 2010 and June 2012.

The issue of service connection for arthritis of the right knee, hips, and left shoulder is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The currently demonstrated benign prostatic hypertrophy is shown as likely as not to be due to a pathological process that began during the Veteran's period of active service that included duty in the Republic of Vietnam when he was exposed to Agent Orange.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by benign prostatic hypertrophy is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the claim decided herein is required at this time.  


Service connection

The Veteran contends that he developed benign prostate hypertrophy as a result of his military service, including exposure to herbicides.  The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant is shown to have a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

With regard to claims alleging disability due to exposure to herbicides, if a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  Benign prostatic hypertrophy is not one of the identified diseases.  

Although VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted, 59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996), the United States Court of Appeals for the Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, a VA medical opinion that there was no association between the Veteran's benign prostatic hypertrophy and his service was obtained in September 2010.  

However, in its June 2012 remand, the Board noted that opinion was not adequate because it was not supported by any rationale.  In a follow up to the examination in January 2012 the it was stated that benign prostatic hypertrophy was not associated with the exposure to herbicides.  The Board also found that opinion to be inadequate because the qualifications of the individual providing the opinion were not set forth.

In accordance with the June 2012 remand, another VA opinion was obtained in June 2012.  The examiner opined that, since a presumption of causation due to herbicide exposure applied to prostate cancer, benign prostate hypertrophy should also be considered to be caused by herbicides because the two conditions were related.   

Since the Board previously determined that the September 2010 and January 2012 opinions were inadequate, the only other medical opinion is the one provided in June 2012.  

The Board is prohibited from substituting its own medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, service connection is granted.

Significantly, the Veteran is found to have presented credible lay testimony at the hearing held in December 2009 to show that he had begun to experience prostate problems and received private treatment for prostatic enlargement shortly after his return from service in the Republic of Vietnam.  

To the extent that the recently obtained medical opinion tends to support these probative lay assertions linking the onset of the Veteran's prostate problems to service, the Board finds the evidence to be in relative equipoise in showing that the current benign prostatic hypertrophy is due to a disease process that had its clinical onset during his service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

Service connection for benign prostatic hypertrophy is granted.


REMAND

The Veteran asserts that he developed arthritis of his right knee, left shoulder, and bilateral hips due to his service.  

At his December 2009 hearing, the Veteran testified that he believed that these conditions were related to heavy lifting and other physical activities performed during active service and in the National Guard.

The Veteran was afforded a VA examination in September 2010 with a December 2011 addendum provided to the report.  The examiner determined that the Veteran did not have arthritis of the right knee, left shoulder or hips and that his pain in these areas was not related to his service.  In its June 2012 remand, the Board determined that the examiner's opinion was inadequate because it appeared to misstate or overlook some facts.  

Another examination was conducted in June 2012.  It was determined by x-ray study that the Veteran did not have arthritis in his right knee, left shoulder or hips.  He was diagnosed with right knee and bilateral hip arthralgias and left shoulder strain.  

The examiner opined that the Veteran's pain in these areas were unrelated to his service because there was no evidence of treatment for any of these conditions in his service treatment records.  

However, this rationale is insufficient because it does not address the Veteran's contention that the physical strain placed on his joints during service caused him to develop pain in his right knee, left shoulder, and hips after service.  

To the extent that the Veteran has been granted service connection for degenerative disease of the spine, the Board noted in its June 2012 remand that there was some evidence that the Veteran's hip pain was related to his back disorder.  No opinion on secondary service connection has been obtained, so an additional medical opinion is also necessary for this reason.  

Accordingly, the remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain a medical opinion concerning the likely etiology of the claimed right knee, left shoulder, and bilateral hip pain (most recently diagnosed as right knee and bilateral hip arthralgias and left shoulder strain).  

After reviewing the entire record, a VA health care professional should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any of the current right knee or hip arthralgias or left shoulder strain had its clinical onset during service or otherwise was due to an injury or other event such as heavy lifting or other physical activity described by the Veteran as happening during service.  The medical reviewer should provide an opinion concerning whether it is at least as likely as not that the right knee or hip arthralgias or left shoulder strain was caused or aggravated by the now service-connected degenerative joint disease of the lumbar spine.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit should on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


